[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 4, 2008
                              No. 08-10158                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00380-CR-01-RWS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

HECTOR PINEDA MENDOZA,
a.k.a. Hector Mendoza,
                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (December 4, 2008)

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     After pleading guilty, Hector Pineda Mendoza appeals his 300-month
sentence for conspiracy to possess with intent to distribute cocaine, in violation of

21 U.S.C. §§ 841(b)(1)(A)(ii) and 846. After review, we affirm.

       The district court imposed a 300-month sentence, within the advisory

guidelines range of 262 to 327 months’ imprisonment. On appeal, Mendoza

argues that the district court failed to explain the reasons for his sentence, as

required by 18 U.S.C. § 3553(c)(1). When a district court imposes a sentence

within the advisory guidelines range and in excess of 24 months, it must explain

“the reason for imposing a sentence at a particular point within the range.” 18

U.S.C. § 3553(c)(1). To satisfy § 3553(c)(1)’s requirement, “[t]he sentencing

judge should set forth enough to satisfy the appellate court that he has considered

the parties' arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. __, 127 S. Ct. 2456,

2468 (2007). Although the district court must indicate that it considered the 18

U.S.C. § 3553(a) factors, it does not have to “articulate its consideration of each

individual § 3553(a) factor, particularly where . . . it is obvious the court

considered many of the § 3553(a) factors.” United States v. Bonilla, 463 F.3d
1176, 1181-82 (11th Cir. 2006).1

       Here, the district court stated on the record that it had considered the §


       1
         We review de novo whether a district court complied with 18 U.S.C. § 3553(c)(1), even
if the defendant did not preserve the issue. Bonilla, 463 F.3d at 1181.

                                               2
3553(a) factors and identified several of particular concern that weighed most

heavily in its determination, including the nature and circumstances of the offense,

Mendoza’s history of drug trafficking, the seriousness of the offense and the need

for avoiding sentencing disparities. The district court’s statement of reasons was

adequate.

       Mendoza also argues that his sentence is substantively unreasonable.2 We

evaluate the ultimate sentence’s substantive reasonableness, considering the §

3553(a) factors and the totality of the circumstances. Gall v. United States, 552

U.S. __, 128 S. Ct. 586, 597 (2007). The party challenging the sentence bears the

burden of showing that a sentence is unreasonable. United States v. Johnson, 485
F.3d 1264, 1272 (11th Cir. 2007).3

           We conclude Mendoza failed to carry his burden to show that the district

court abused its discretion in imposing a 300-month sentence, within the advisory

guidelines range of 262 to 327 months’ imprisonment. Mendoza was a leader in a

large drug trafficking organization and was responsible for distributing hundreds of

kilograms of cocaine throughout the eastern United States. Under the



       2
         Apart from his § 3553(c)(1) argument, Mendoza does not argue that the district court
made any procedural errors in imposing his sentence or challenge any of the guidelines
calculations.
       3
       We review the reasonableness of a sentence under an abuse-of-discretion standard. Gall,
552 U.S. at ___, 128 S. Ct. at 597.

                                                3
circumstances, we cannot say Mendoza’s sentence was substantively unreasonable.

      AFFIRMED.




                                       4